SHIVERS, Judge.
In this workers’ compensation case, the deputy commissioner found that claimant’s psychiatric condition was the result of her industrial accident and awarded temporary total disability benefits from May 30, 1982, to October 28, 1982, and continuing. The deputy commissioner also found that claimant’s hospitalization from June 23, 1982, to July 2, 1982, and the care of Dr. Kuwik prior to October 28, 1982, were unauthorized and that the employer/carrier is not responsible for the resulting bills.
The record contains no competent substantial evidence to support an award of temporary total disability benefits subsequent to August 15, 1982. There is no medical evidence showing that claimant was temporarily and totally disabled subsequent to that date, and there is no evidence of a good faith work search on the part of the claimant. See Fair-Way Restaurant v. Fair, 425 So.2d 115 (Fla. 1st DCA 1982); Tallahassee Coca Cola Bottling Co. v. Parramore, 395 So.2d 275 (Fla. 1st DCA 1981); Walter Glades Condominium v. Morris, 393 So.2d 664 (Fla. 1st DCA 1981). That portion of the order sub judice awarding temporary total disability benefits subsequent to August 15, 1982, is, therefore, reversed. In all other respects, the order is supported by competent substantial evidence and is affirmed.
JOANOS and THOMPSON, JJ., concur.